Citation Nr: 0409260	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  04-10 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's son, D, may be recognized as a helpless 
child on the basis of permanent incapacity for self-support.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty on December 22, 1944, from 
February 1945 to February 1946, and from May 1946 to March 
1949.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the 
veteran's son, D, was permanently incapacitated for self-
support.  


FINDINGS OF FACT

1.  The veteran's son, D, was born on June [redacted], 1964.  

2.  Prior to attaining the age of 18 years, D was found to be 
blind in the right eye.  

3.  D has worked as a laborer, vendor, and sandal and slipper 
maker.  

4.  At the time of his 18th birthday the veteran's son, D, 
was not permanently incapable of self-support.  


CONCLUSION OF LAW

The criteria for VA benefits for D as the helpless child of 
the veteran have not been met.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. § 3.356 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  In July 2000 the RO 
informed the veteran how to complete his claim for his 
dependents.  The RO sent a letter to the veteran in August 
2000 acknowledging his claim and explained what evidence was 
necessary to support finding D permanently incapable of self-
support.  The RO sent another letter to the veteran in 
October 2001 which listed evidence which could be submitted 
to support his contentions.  The RO sent a letter to the 
veteran in August 2000 acknowledging his claim for helpless 
benefits for his son, D.  In the letter they explained what 
evidence was necessary to support the claim.  In October 2001 
the RO sent another letter to the veteran listing evidence 
which he could furnish to support his contention that D was 
incapable of self-support.  They offered to assist the 
veteran in obtaining evidence and explained how the RO could 
assist him.  In a separate letter the RO informed the veteran 
they were arranging for VA to examine D.  In sum, the veteran 
was notified and aware of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, the initial AOJ decision in January 2002 was 
made after the veteran was notified as illustrated in the 
paragraphs above.  The notice received prior to the decision 
that is the subject of this appeal fully complied with the 
requirements of the VCAA.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letter and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has offered to assist the veteran in obtaining 
evidence and explained how assistance could be requested.  
They also arranged for D to be examined.  VA examinations 
were performed in November 2001.  The Board has reviewed the 
examination reports and finds them adequate for rating 
purposes.  Under these circumstances, there is no duty to 
seek further examination or a medical opinion with regard to 
the claim on appeal.  38 U.S.C. § 5103A(d);  38 C.F.R. § 
3.159(c)(4).  During the pendency of his claim the appellant 
has been afforded opportunities to submit information 
relating to any additional evidence that may be available.  
He has failed to identify any sources of additional 
outstanding evidence or indicate that he was in the process 
of obtaining additional evidence.  It is clear that there is 
no additional relevant evidence that has not been obtained 
and that the appellant desires the Board to proceed with its 
appellate review. 

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

Factual Background.  In July 2000 the RO sent the veteran a 
letter informing him his claim for service connection and a 
total rating based on individual employability had been 
granted.  The letter informed the veteran he was being paid 
as a single veteran with no dependents.  He was instructed 
how to complete his claim for dependents.  

The veteran responded in July 2000 that he had one helpless 
child.  He indicated his son, D, was not capable of self-
support because he was born with a disability.  He submitted 
his Declaration of Status of Dependents.  He listed his son, 
D, as being born on June [redacted], 1964 and checked the box noting 
he had a dependent who was permanently helpless.  

In January 2001 the RO received a certified copy of D's 
Certificate of Live Birth.  His date of birth was listed as 
June [redacted], 1964.  The certificate records he was the child of 
the veteran and his mother was J.  

The veteran submitted statements from a Social Welfare 
Officer, a midwife and former neighbors.  The January 2001 
statement from the Social Welfare Officer states, D had been 
blind in the right eye since his birth.  He graduated from 
Grade VI, but due to economic conditions he was not sent for 
further schooling.  At an early age he got a job "balut" 
vending to augment his father's income.  He had also worked 
as a part time laborer earning 100 to 150 Philippine dollars 
a day twice a week.  The midwife in a December 2000 statement 
said she assisted at the birth of D.  After the birth she had 
continued to care for his mother and later discovered that 
one of his eyes was defective and covered by a white spot.  
She later came to know that he was already blind.  The former 
neighbors signed an affidavit stating that several days after 
D was born they noticed one of his eyes was defective.  There 
was a white spot in the middle of the eye.  Later they 
realized he was already blind.  

The RO sent a letter to the veteran in August 2000 
acknowledging his claim for helpless benefits for his son, D.  
In the letter they explained what evidence was necessary to 
support the claim.  In October 2001 the RO sent another 
letter to the veteran listing evidence which he could furnish 
to support his contention that D was incapable of self-
support.  They offered to assist the veteran in obtaining 
evidence and explained how the RO could assist him.  In a 
separate letter the RO informed the veteran they were 
arranging for VA to examine D.  

In July 2001 a VA Field Examination was conducted.  The VA 
Field Examination took the statement of J, D's mother.  J 
stated that D was her child with the veteran.  She stated 
that D was working in Sta Cruz.  He was living with his wife, 
S, at Sta Cruz.  F who was currently living with the veteran 
was also deposed.  She stated that D had been making sandals 
in a factory, but was now working on his own making sandals 
and slippers.  In the veteran's deposition in July 2001 he 
stated that D used to work with Lotus sandal and had 
continued to make sandals and slippers.  He was self 
employed.  

The veteran's son, D, was examined by VA in November 2001.  
The general medical examination report included diagnoses of 
essential hypertension and blindness in the right eye.  No 
other diagnoses of any disability was noted.  Examination of 
the joints was unremarkable.  There were no neurological 
deficits.  The psychiatric evaluation found no personality 
disorder, noted the veteran graduated from the sixth grade 
with high grades and that he was mentally competent to handle 
his funds.  Eye examination revealed microphthalmos, 
microcornea and cataract of the right eye.  There was no 
abnormality of the left eye.  He had light perception only in 
the right eye.  His uncorrected vision in the left eye was 
20/20.  

The RO denied the claim for permanent incapacity for self-
support of D in a January 2002 rating decision.  

The veteran submitted a certificate from a teacher and a 
school in February 2002.  The teacher certified that D, had 
been a pupil at the Elementary school from 1978-1979.  The 
certificate was dated in 1978.  

In a February 2002 letter to the RO, the veteran wrote that 
he had been financially unable to send D for higher 
education.  D had never married and never been employed.  He 
was living with the veteran under his total support and care.  
He had never married because he could not support a family.  
The veteran submitted his notice of disagreement in February 
2002.  He asserted that D could not work for any employer 
because of his blindness in one eye.  D had lost faith and 
suffered from an inferiority complex because of his birth 
defect.  The RO issued a statement of the case to the veteran 
in August 2002, which included the applicable regulations.  

Laws and Regulations.  A child of a veteran may be considered 
a "child" after age 18 for purposes of VA benefits if found 
by a rating determination to have become, prior to age 18, 
permanently incapable of self-support.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.315 (2002).  

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  38 C.F.R. § 3.356.  

Principal factors for consideration are: (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self- support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  (2) A 
child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  (3)	 It should be borne in 
mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like. In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self- support, 
factors other than employment are for consideration. In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  (4) The capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356

Analysis.  The evidence establishes D's current disabilities 
include blindness in the right eye and essential 
hypertension.  In Dobson v. Brown, 4 Vet. App. 445 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that an adjudicatory body's focus of analysis 
must be on the claimant's condition at the time of his or her 
18th birthday; it is that condition which determines whether 
the claimant is entitled to the status of "child."  In Dobson 
the Court held that the statute required a two-part test.  
The first part of the test requires that only evidence 
regarding the child's condition as of the child's eighteenth 
birthday be considered; then, if the child is found to have 
been disabled as of his or her eighteenth birthday, the 
second part of the two-part test requires consideration of 
evidence as to the current condition of the child.  Dobson, 4 
Vet. App. at 445-46.  

The veteran was born on June [redacted], 1964.  His eighteenth 
birthday was on June [redacted], 1982.  For that reason the Board has 
reviewed the claims folder for evidence of disability of D 
which occurred on or before that date.  

Based on the statements of the midwife, neighbors, D and the 
veteran the Board has concluded the veteran's blindness of 
the right eye began at birth.  While they may not have been 
competent to diagnose blindness they could and did observe 
that the veteran had a white spot in the right eye.  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  They can observe 
and report symptoms observable by a lay person such as a 
white spot.  38 C.F.R. § 3.159(a)(2).  There is no evidence 
of essential hypertension prior to the VA examination in 
November 2001.  

D's only disability established by the evidence at the time 
of his 18th birthday is blindness of the right eye.  The 
regulations outline the criteria for determining if a child 
is permanently incapable of self-support at 38 C.F.R. 
§ 3.356(b).  In this instance there is evidence D has been 
employed.  The January 2001 statement of the City Social 
Welfare Officer specifically stated D had "at his early 
age" obtained employment with a vending company and had also 
worked as a part time laborer.  Also his mother at the time 
of her June 2001 statement to the VA Field examiner reported 
he was working.  

The Board acknowledges the veteran's blindness in the right 
eye would limit the types of occupations which he could 
perform.  His blindness in the right eye would prohibit his 
functioning in jobs requiring depth perception or peripheral 
vision.  Nevertheless, there is nothing that would prevent 
the veteran from performing other occupations which did not 
require sight in both eyes.  This is supported by his 
employment as a laborer and vendor.  

The only evidence which indicates D was incapable of self-
support are the statements of the veteran.  Those earlier 
statements are inconsistent with his sworn deposition, when 
he stated D was self employed making sandals and slippers.  
He has asserted D was never employed which is inconsistent 
with the statement of the Welfare Worker which he himself 
submitted.  His assertions are also inconsistent with the 
statements of J, D's mother to the effect that D was working 
and married.  The statements of F that he was self-employed 
making sandals and slippers also refutes the veteran's 
contentions.  Both J and F have stated the D does not live in 
the same city as the veteran.  The regulations state that 
when a child is earning his or her own support that is prima 
facie evidence he is not incapable of self-support.  
38 C.F.R. § 3.356(b)(1).  

The preponderance of the evidence indicates D was not 
permanently incapable of self-support at age 18.  The failure 
to establish permanent incapacity for self-support prior to 
the 18th birthday of the appellant's son, D, is dispositive.  
See Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

The veteran's son, D, is not entitled to recognition as a 
helpless child on the basis of permanent incapacity for self-
support.  


	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



